Citation Nr: 1302481	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for hearing loss, tinnitus, and PTSD. 

In June 2012, the Veteran testified at a personal hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims of service connection must be remanded for several reasons.  

Regarding his claim of service connection for PTSD, it is noted that the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which changes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2012), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010, which is the case in the current claim.

In this case, the Veteran's service records confirm that he served in Vietnam from August 1970 to August 1971.  The service personnel records also indicate his participation in an "Unnamed Campaign" in December 1970 and badges indicating that he trained in the use of the M14 weapon and grenades.  During his June 2012 Board hearing he testified that his claimed stressors during service were witnessing his friend step on land mine during R and R, seeing a child hit by a military vehicle he was in, and that while he was in the field he engaged in fire with the enemy, including firing his weapon. 

Following his Board hearing, in August 2012, the Veteran submitted a July 2012 Vet Center report noting that a counselor found that he "appears to have developed characteristic symptoms of Post Traumatic Stress Disorder following exposure to extreme traumatic stressors involving being shot at when he was out in the field."  The Vet Center counselor did not identify her level of education or training.  The Veteran has not been provided with a VA examination to determine the nature and etiology of his claimed PTSD.  

The Veteran has not provided VA with enough information about the stressors he has claimed to date for VA to verify them.  The RO furnished the Veteran a PTSD questionnaires in April and July 2009 requesting that he provide specific information, including the location and approximate time (a 2-month specific date range) regarding the claimed stressors.  The Veteran did not reply to those requests.  In July 2009 the RO determined that the Veteran had not provided enough information to verify the claimed stressors and determined that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of National Archives and Records Administration (NARA) records.  At the hearing in June 2012, the Veteran did not provide any additional information regarding the dates, places and names associated with the claimed stressors.  The Veteran provided statements and testimony indicating that his stressors are related to fear of hostile military activity.  38 C.F.R. § 3.304(f)(3) requires a VA psychologist or psychiatrist to provide an opinion as to whether the veteran's claimed stressors are sufficient to support a diagnosis of PTSD, and given the Veteran's claimed stressors, a VA examination with a psychologist or psychiatrist is necessary to determine whether the Veteran's claimed stressors are sufficient to support his PTSD diagnosis.  Accordingly, remand is required for a VA PTSD examination.  

Additionally, the July 2012 Vet Center report has not been considered by the agency of original jurisdiction (AOJ)/RO in the first instance, and the Veteran has not waived his right to have the AOJ do so; thus, on remand the AOJ should consider this evidence.  See 38 C.F.R. § 20.1304(c).  

Regarding his claims of service connection for bilateral hearing loss and tinnitus, the Veteran was provided a VA examination regarding the nature and etiology of his claimed disabilities in July 2009.  The Veteran reported noise exposure from artillery fire and gun fire without the use of hearing protection and minimal occupational and no recreational noise exposure following service.  The examiner opined that the Veteran' hearing loss and tinnitus were not caused by, or a result of, acoustic trauma during combat in Vietnam.  The rationale provided for this opinion was that there is no evidence of hearing loss or tinnitus during service or within one year of service, and that his service medical records were negative for complaints of hearing loss and tinnitus.  The examiner also noted that the Veteran's induction and separation examination revealed normal hearing.  

Where VA provides the Veteran with an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the July 2009 examiner premised his medical opinion that the claimed disabilities were not related to service on a finding that hearing loss and tinnitus were not shown in service.  This opinion, however, does not address whether any hearing loss and tinnitus are related to in-service noise exposure, regardless of whether it was shown in service or during service separation audiometric testing.  See Hensley  v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service).  Accordingly, remand is required for an additional audiological examination.  

Additionally, it is noted that the July 2009 VA examination report did not find that the Veteran had hearing loss of the right ear for VA purposes as required by 38 C.F.R. § 3.385.  He testified during his June 2012 Board hearing that his hearing has worsened since the July 2009 VA examination.  In August 2012 the Veteran submitted a December 2010 employment hearing test report, which shows that auditory thresholds at various frequencies were higher than during his July 2009 VA examination, especially in his right ear.  This hearing test report has not been considered by the AOJ in the first instance, and the Veteran has not waived his right to have the AOJ do so; thus, on remand the AOJ should consider this evidence.  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination with a psychologist or psychiatrist to determine the nature and etiology of his claimed PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  Furnish the examiner with a complete and accurate account of the Veteran's claimed stressor(s) from his service in Vietnam and of any reported "fear or hostile military or terrorist activity."  The diagnosis should conform to the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association 's: Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV).

a.  The examiner should first identify any and all current psychiatric disorders (diagnoses), to include PTSD.  

b.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness had its onset during service or is otherwise related to service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All testing, to include an audiogram, must be performed.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion regarding whether it is at least as likely as not that the current hearing loss and/or tinnitus is related to the Veteran's active service, including military noise exposure from gun fire and explosions from bombs or mortars.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

3.  Review the examination reports to ensure that they are in compliance with the directives of this remand.  If a report is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated and the RO/AMC must discuss the Vet Center and employment hearing test report of record that the Veteran submitted in August 2012.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


